DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “industrial control console,” “the synchronous grinding-deburring machine,” the “computer-based pneumatic mate-grinding test platform,” and the “CCD-based industrial visual camera” of claim 2 must be shown or the feature(s) canceled from the claim(s).  Also, the “grinding head holder,” “grinding tail holder,” “grinding wheel,” and “grinding carriage” of claim 4; the “ball screw slide table” and “the servo motor” of claim 5; the “embedded pressure sensor and embedded controller” of claim 6.  All structures of claims 2, 3, 4, and 5 must be shown from the claims.  Applicant has only shown a block diagram of the invention and a flow chart of the sequence of actions, but does not show how to load the workpiece, arrange the parts, or set up the claimed device.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, Page 4, line 2 – “performing calculation” should be “performing a calculation” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4, and those depending therefrom including claims 2-3 and 5-6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, Line 7 – the claimed “the servo valve workpiece” lacks antecedent basis.  For the purpose of examination, the examiner will consider this the “valve spool workpiece.”  
	Claim 1, Line 9 – the claimed “with the help of a charged-coupled device” is indefinite as to what constitutes “help.”  The word help is subjective and therefore may have a higher bar for some and not for others.  For example, to help someone complete a method with multiple steps may mean merely to aid in a step, or to complete one step entirely, or to assist through the whole method.  In this case, the charged-coupled device (CCD)-based industrial visual camera may just make it easier to perform to be considered as helping, or it may be required in order to perform the automatic assembly to be considered as helping, or “with the help of.”  For the purpose of examination, the examiner will consider “with 

	Claim 1, and throughout claims 2-6 – Applicant mentions an “industrial” visual camera, but it is uncertain what structure “industrial” imparts to the claimed “visual camera.”  For example, this could mean the size, the cost, the type, etc.  For the purpose of examination, the examiner will consider each limitation as not having the word “industrial.”  It is recommended that, if applicant is unable to explain the structure of industrial, that they remove this from the claims.  
	Claim 1, Page 2, Line 18 – the claimed “meet assembly requirements” is indefinite.  While the “assembly requirements” aren’t introduced, they are considered to refer to some requirements (i.e. meet the assembly requirements).  Applicant, however, has not stated what those “requirements” are for one to ascertain whether the assembly requirements have been met.  Therefore, the claimed “meet assembly requirements” is indefinite.  
	Claim 4, Line 5 – The claimed “configured for grinding feeding” is indefinite as to what “grinding feeding” is.  For the purpose of examination, the examiner will consider this to be “for 

Allowable Subject Matter
Claims 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to anticipate or render obvious the, in combination with all other claimed limitations, “performing, by an industrial control console, real-time control of a complete workflow and adaptive control of processing parameters,” by “determining, by the system software, whether the overlap value of the servo valve composed of the valve spool workpiece and the valve sleeve meets preset requirements” as claimed in claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-2011/0009031 and US-20190152015 are pertinent to claim 2.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723